Citation Nr: 0311892	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  00-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for ankylosing 
spondylitis of the lumbar spine, currently rated 40 percent 
disabling. 

2.  Entitlement to an increased evaluation in excess of 10 
percent from April 15, 1998 to August 17, 2000, and in excess 
of 20 percent from August 18, 2000, for ankylosing 
spondylitis of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1985 to 
May 1990.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from April 1999 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, which assigned the veteran a separate 
10 percent rating for ankylosing spondylitis of the thoracic 
spine (effective from April 15, 1998), and denied the veteran 
an increased rating in excess of 20 percent for ankylosing 
spondylitis of the lumbar spine.  In a rating decision, dated 
in July 1999, the RO increased the rating for the veteran's 
ankylosing spondylitis of the lumbar spine from 20 percent to 
40 percent disabling (effective from April 15, 1998).  In a 
subsequent rating decision, dated in September 2002, the RO 
increased the rating for the veteran's ankylosing spondylitis 
of the thoracic spine from 10 percent to 20 percent disabling 
(effective from August 18, 2000).  The veteran has perfected 
a timely appeal of these determinations to the Board.  
Accordingly, the issues currently on appeal before the Board 
are as stated on the title page of this decision.

The issues of whether a substantive appeal to an April 2000 
rating decision, which denied entitlement to a total 
disability rating based individual unemployability due to 
service-connection disabilities, was timely filed; and 
entitlement to an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1), for ankylosing 
spondylitis of the lumbar and thoracic segments of the spine, 
will also be addressed in the remand portion of this 
decision.


REMAND

The veteran contends that her service-connected spinal 
disabilities (characterized as ankylosing spondylitis of the 
lumbar and thoracic segments of the spine) are more disabling 
than the currently assigned ratings.  She maintains that she 
suffer from episodes of constant pain and discomfort in the 
back, which have interfered with her ability to work.

It is well to observe that ankylosing spondylosis is 
rheumatoid inflammation of the vertebrae.  See Wilson v. 
Brown, 7 Vet.App. 542, 544 (1995) (citing Dorland's 
Illustrated Medical Dictionary 1566 (27th Edition 1988)).  
Moreover, ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  See 
Colayong .v West, 12 Vet.App. 524 (1992) (citing Dorland's 
Illustrated Medical Dictionary 86 (28th Edition 1994)).

Currently, the veteran's spinal disabilities are rated under 
hyphenated Diagnostic Codes 5002-5292, for the lumbar spine; 
and 5002-5291 and 5288, for the thoracic spine.  See 
38 C.F.R. § 4.27 (2002).  However, under Diagnostic Code 
5002, rheumatoid arthritis as an active process warrants a 
100 percent evaluation when such disability presents with 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating.  A 60 percent 
evaluation is warranted when such disability presents with 
less that the criteria for 100 percent, but presents with 
evidence of weight loss and anemia productive of severe 
impairment of health, or severely incapacitating 
exacerbations occurring 4 or more time a year or a lesser 
number over prolonged periods.  A 40 percent evaluation is 
warranted when such disability presents with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings, or 
incapacitating exacerbations occurring 3 or more times per 
year.  A 20 percent evaluation is warranted for when such 
disability is manifested by one or two exacerbations a year 
in a well established diagnosis.  Additionally, chronic 
residuals of rheumatoid arthritis may also be rated on the 
basis of limitation of motion or ankylosis under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Pursuant to the NOTE following Diagnostic Code 
5002, when there are disabling chronic residuals as well as 
an active process, the ratings for the active process will 
not be combined with the residual ratings for limitation of 
motion or ankylosis.  The higher evaluation will be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2002).

Thus, a potentially applicable basis for an increased 
schedular rating for the spinal disabilities at issue is 
under the provisions of Diagnostic Code 5002.  What is 
unclear at this point, is whether the veteran presently 
suffers from either impairment of health and/or 
incapacitating exacerbations associated with rheumatoid 
arthritis "as an active process," which comports with the 
level of severity and/or frequency and duration contemplated 
by Diagnostic Code 5002.  If such manifestations are present, 
a higher schedular evaluation, for the relevant periods of 
times, would be available under the criteria of this 
diagnostic code.

As reflected by the record, the veteran underwent VA 
examinations in February 1999, and in August 2000, which 
appear to have addressed only the residuals of rheumatoid 
arthritis based on limitation of motion and ankylosis.  Since 
the VA examiners did not address whether the veteran's spinal 
disabilities presented with any symptomatology or 
manifestation indicative of an active process of rheumatoid 
arthritis, these examinations are inadequate for determining 
if an "active process" can be definitively ruled out for 
rating purposes.  See Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).  Accordingly, the claims for increase must be 
remanded to provide the veteran with an adequate examination 
that contains sufficient detail to ascertain the existence 
and severity, under the rating schedule, of an "active 
process," and (or) "chronic residuals" of rheumatoid 
arthritis.

In addition, the Board notes that the veteran has repeatedly 
claimed throughout the course of this appeal that her 
service-connected ankylosing spondylitis of the lumbar and 
thoracic segments of the spine has interfered with her 
employment status.  In support, the record contains copies of 
statements from the veteran's employer as well as VA medical 
evidence indicating that her employment status has been 
changed from full-time to part-time, and then to unemployed 
due to the symptomatology associated with her service-
connected spinal disabilities.  As such, the veteran's 
statements, as well as those from her employer and her VA 
health care providers, appear to raise the issue of whether 
there is "marked interference" with the veteran's 
employment and earning capacity deriving from her service-
connected ankylosing spondylitis of the lumbar and thoracic 
segments of the spine.

In view of the evidence above, the Board can not say in the 
first instance that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" without substantially prejudicing the veteran, 
who has not had an opportunity to address this matter below.  
See Bernard, supra.

Based on the foregoing, the Board is of the opinion that 
further development of the record is required to determine 
whether an extraschedular rating commensurate with the 
average earning capacity impairment arising from either of 
the veteran's service-connected spinal disabilities is 
appropriate.  See 38 C.F.R. § 3.321(b)(1) (2002); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, a review of the record reflects that in a April 13, 
2000, rating decision, the RO denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
On May 4, 2000, the RO mailed the veteran notice of that 
decision and of her appellate rights.  Later that month, in 
May 2000, the RO received the veteran's notice of 
disagreement contesting the denial of her TDIU claim.  On 
December 2, 2002, the RO furnished the veteran a statement of 
the case (SOC) addressing this claim.  In the cover letter 
attached to that SOC, the veteran was informed that in order 
to complete her appeal she would have to submit a Substantive 
Appeal, or a VA Form 9.  She was also cautioned to read the 
instructions that came with the VA Form 9 very carefully, 
because they provided the prescribed time periods for filing 
her formal appeal to the Board.  The next correspondence 
submitted to the RO, which expressed the veteran's desire to 
appeal the denial of the TDIU claim to the Board, is a 
Statement of Representative in Appealed Case, dated on 
February 12, 2003, which falls outside of the time period the 
veteran had to perfect her appeal of the April 2000 denial of 
the TDIU claim.  Since there is no further correspondence 
from either the veteran or her representative discussing her 
TDIU claim, the Board points out that the above analysis of 
the procedural development raises significant questions of 
whether this issue is properly in appellate status.  As such, 
this issue is remanded to the RO in order to determine 
whether the veteran or her representative has filed a timely 
substantive appeal with its April 2000 denial of the TDIU 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 
38 C.F.R. §§ 19.9, 19.34, 20.300, 20.302(c) (2002); see 
generally Marsh v. West, 11 Vet. App. (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should prepare a rating 
decision that addresses the issue of 
whether a Substantive Appeal to an April 
2000 rating decision, which denied 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disabilities, was 
timely filed.  See 38 C.F.R. §§ 19.31, 
19.34, 20.200, 20.302 (2002).  The RO 
should return this issue to the Board 
only if the veteran initiates and 
completes an appeal in full accordance 
with the provisions of 38 U.S.C.A. § 7105 
(West 2002).

2.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to VA is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the RO will attempt 
to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

3.  The RO should also inform the veteran 
of the elements of a claim for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and permit her the full 
opportunity to supplement the record.

4.  The RO should contact the veteran and 
request that she identify, by name, 
address, and approximate (beginning and 
ending) dates, all VA and non-VA health 
care providers that have treated her for 
service-connected spinal disabilities 
since April 1997.  The aid of the veteran 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any of 
the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

5.  The RO should obtain from the veteran 
a full educational, vocational and 
occupational history, to include periods 
of unemployability or less than full time 
employment.  Specifically, the RO should 
obtain from the veteran information 
concerning her employment background and 
history.  With respect to employment 
records, particularly those in relation 
to lost time, sick leave, and/or the 
factors that led to the veteran's 
termination and/or resignation, the RO 
should request that the veteran furnish 
the names and addresses of all private 
and government (i.e., Federal, State, and 
local) employers for whom she has worked, 
and that she provide the approximates 
dates of employment, the income earned 
during each identified employment period, 
any time lost, sick leave used, and 
factors that led to the veteran's 
termination and/or resignation as 
relevant to each identified employer.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted.  If 
any of the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

6.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
veteran should be afforded an appropriate 
VA examination at an appropriate VA 
facility to determine the existence and 
severity of any manifestations of an 
active process and/or chronic residuals 
related to the service-connected 
ankylosing spondylitis of the lumbar and 
thoracic segments of the spine.  All 
necessary studies and tests, including 
range of motions measurements in degrees 
and x-rays, should be accomplished.  All 
clinical findings should be reported in 
detail.  Send the claims folder to the 
examiner for review.  Based on a review 
of the claims folder and the results of 
the examination, the examiner is asked to 
answer the following questions:

A.  As to the service-connected 
ankylosing spondylitis of the lumbar 
spine:
(i).  Has the veteran developed 
constitutional manifestations 
associated with active joint 
involvement of the lumbar spine 
that are totally 
incapacitating?  If so, specify 
the constitutional 
manifestations associated 
therewith.
(ii)  Does the veteran suffer 
from weight loss and anemia 
that is productive of severe 
impairment of health?
(iii)  Has the veteran 
developed symptom combinations 
that are productive of definite 
impairment of health?  If so, 
please specify the symptom 
combinations associated 
therewith.
(iv)  Does the veteran's 
service-connected ankylosing 
spondylitis of the lumbar spine 
produce any of the following: 
(a) severely incapacitating 
exacerbations occurring 4 or 
more times a year or a lesser 
number over a prolonged period; 
(b) incapacitating 
exacerbations occurring 3 or 
more times a year, or; (c) one 
or two exacerbations a year.  
If so, please specify the 
frequency and duration of the 
exacerbations.
	

B.  As to the service-connected 
ankylosing spondylitis of the 
thoracic spine:  
(i).  Has the veteran developed 
constitutional manifestations 
associated with active joint 
involvement of the thoracic 
spine that are totally 
incapacitating?  If so, specify 
the constitutional 
manifestations associated 
therewith.
(ii)  Does the veteran suffer 
from weight loss and anemia 
that is productive of severe 
impairment of health?
(iii)  Has the veteran 
developed symptom combinations 
that are productive of definite 
impairment of health?  If so, 
please specify the symptom 
combinations associated 
therewith.
(iv)  Does the veteran's 
service-connected ankylosing 
spondylitis of the thoracic 
spine produce any of the 
following: (a) severely 
incapacitating exacerbations 
occurring 4 or more times a 
year or a lesser number over a 
prolonged period; (b) 
incapacitating exacerbations 
occurring 3 or more times a 
year, or; (c) one or two 
exacerbations a year.  If so, 
please specify the frequency 
and duration of the 
exacerbations.

7.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

8.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should again review the claims in 
light of all pertinent evidence and legal 
authority, to include consideration of 
Diagnostic Code 5002.  The RO should also 
consider whether the criteria for 
submission for assignment of an 
extraschedular rating for either 
ankylosing spondylitis of the lumbar, or 
ankylosing spondylitis of the thoracic, 
segment of the spine, pursuant to 
38 C.F.R. § 3.321(b)(1) are met.  If such 
criteria are met, the case should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the 
determinations remain unfavorable to the 
veteran, she should be furnished with a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



                      
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






 

